Title: 6th.
From: Adams, John Quincy
To: 


       Mr. Parsons went this morning to Salem, where the supreme Court sits this week. I pass’d this evening with Thomson at the office and had a great deal of Conversation with him upon diverse subjects: I feel my attachment for this young gentleman daily increasing: the more I become acquainted with him, the more my expectation of enjoying great benefit, and satisfaction from an intimacy with him increases. Indeed I have hitherto had reason, to think myself fortunate, in my fellow students, who are all very agreeable although, their dispositions are essentially different.
       I pass’d an hour this forenoon very sociably with Miss Jones.
      